Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/461,720 filed on 05/16/2019. This application is a 371 of PCT/EP2017/079682, filed on 11/17/2017, which claims foreign priority of DE102016222805, filed on 11/18/2016.

Election/Restriction

Applicant’s election of Group I, claims 1 – 24 in the reply filed on 08/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 25 – 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, product, there being no allowable generic or linking claim. 

Specification
The use of the terms “Vacoflux”, “Vacodur”, and “Hipeco” (see [0042] of as published US2019/0360065), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term(s).


The lengthy specification (i.e. greater than 20 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The phrase “the molten material consisting essentially of” is interpreted as open language (i.e. “comprising” because the specification does not provide a clear indication/definition of what the “basic and novel characteristics” of the claimed invention are and what is regarded as constituting a material change in said basic and novel characteristics. Therefore, the composition of the material is interpreted as “comprising” such that any element/compound can be included in any amount that is not specifically claimed in the invention. 
	
	
Claim Objection
Claims 1 and 16 are objected to because of the following informalities: The phrase “casting a molten material in a vacuum and its subsequent solidification to form an ingot” is confusing and appears to be stating that the casting and subsequent solidification into an ingot is performed in a vacuum.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: The phrase “followed by the quenching of the strip”, should read “followed by the quenching of the hot-rolled strip”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: The phrase “wherein the thickness of the intermediate strips” appears to be referring to the intermediate strip (i.e. not strips). Appropriate correction is required.

Claim 6 is objected to because of the following informalities: The phrase “wherein the thickness of the intermediate strips” appears to be referring to the intermediate strip (i.e. not strips). Appropriate correction is required.

Claims 10 and 12 are objected to because of the following informalities: The phrase “the intermediate continuous annealing” should read “the intermediate annealing”. Appropriate correction is required.

U.S.C. § 112(f) Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the thickness of the hot-rolled strip is reduced from D1 to D2 by means of the cold-rolling” in claim 5 and “the thickness of the intermediate strips is reduced from D2 to D3 by means of the cold-rolling” in claim 6. Claims 5 and 6 recite sufficient act(s) to entirely perform the recited function (i.e. cold-rolling) and therefore, not interpreted under 112(f). 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recite the limitation “followed by the quenching”.  There is insufficient antecedent basis for this limitation in the claim. The phrase is interpreted as “followed by a quenching of the strip”.

Regarding claim 1, the phrase “cold-rolling the heat-treated intermediate strip with a bright metallic surface” is indefinite. It is unclear based on the language whether the intermediate strip is being cold-rolled with a “bright metallic surface” or whether the language is stating that the intermediate strip has a “bright metallic surface”. If the latter interpretation is correct, then the phrase “the heat-treated intermediate strip with a bright metallic surface” lacks antecedent basis in the claims. Further, the word “bright” is a relative/subjective term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of what “bright” does and does not include.

Claims 11 recite the limitation “the heating zone of the continuous furnace”.  There is insufficient antecedent basis for this limitation in the claim. Further still, “the strip” in the same claim line is interpreted as the “hot-rolled strip”.

Regarding claim 17, the range of 0.05 – 0.5 mm is indefinite. Specifically, claim 1 requires that D1 is 1 – 2 mm and that the cold rolling reduction is 80% or less (D1 – D2/D1). This means that to the smallest that D2 can be is 0.2 mm, which is considerably larger than the lower bound claimed in claim 17 of 0.05 mm. Therefore, the size range of D2 is unclear. To clarify, it is not possible to have a size range of D2 of less than 0.2 and meet the claimed limitation in claim 16 of reduction percentage of 80% or less, when the size range of D1 is 1 – 2 mm.

Claims 24 recite the limitation “the heat treatment”.  There is insufficient antecedent basis for this limitation in the claim. The phrase is interpreted as “the intermediate annealing”.

Claims 2 – 10, 12 – 15, and 18 – 23 are rejected by virtue of dependency

 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 
Claims 5 – 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim limitations of “wherein the thickness of the hot-rolled strip is reduced from D1 to D2 by means of the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 16 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN106011543A, using espacenet translation)

Regarding claims 16 and 17, Bai teaches a method of manufacturing an iron-cobalt-vanadium alloy with a composition (in weight percentage) that anticipates the claimed composition [0037, 0038].
Element
Claimed Invention
Bai (in weight percent)
Relationship
Cobalt (Co)
35 – 55%
49 – 51%
Falls within
Vanadium (V)
0 – 3%
0.8 – 2.0%
Falls within
Nickel (Ni)
0 – 2%
0%
Falls within
Niobium (Nb)
0 – 0.5%
0.03 – 0.05%
Falls within
Zirconium (Zr) + Tantalum (Ta)
0 – 1.5%
0%
Falls within
Chromium (Cr)
0 – 3%
0%
Falls within
Silicon (Si)
0 – 3%
0%
Falls within
Aluminum (Al)
0 – 1%
0%
Falls within
Manganese (Mn)
0 – 1%
0%
Falls within
Boron (B)
0 – 0.25%
0%
Falls within
Carbon (C)
0 – 0.1%
0.004%
Falls within
Iron (Fe)
Remainder
Balance
Meets limitation
Impurities
Up to 1%
0.046
Falls within

 
	Bai teaches that the method includes the steps of 
Vacuum melting and moluding/casting [0043]
Hot rolling the slab to thickness of 1.6 – 2.0 mm, which anticipates the claimed range, at a temperature of 1185°C [0048] followed by quenching using tap water [0049] (anticipating the claimed limitation of quenching from above 700°C to below 200°C)
Cold rolling the strip in multiple passes, wherein the strip begins at 1.8 mm, [0051], and results in a deformation of 0.5 mm [0052], which anticipates the claimed range of claim 17.
Wherein the thickness reduction percentage from the cold rolling is 72%, which anticipates the claimed range (1.8 – 0.5/1.8) [0085]


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 9 – 15, 18 – 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US2004/0089377) in view of Foster (US 3,868,278) in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021)

Regarding claims 1 – 3 and 5, Deevi teaches a high-strength and creep resistant Iron-Cobalt alloy and method for casting and forming into a sheet material [Abstract, 0017]. Deevi teaches that a composition for the iron-cobalt alloy [claim 9].
Element
Claimed Invention
Deevi (in wt percent)
Relationship
Cobalt (Co)
35 – 55%
35 – 51%
Falls within
Vanadium (V)
0 – 3%
0 – 8% 
Overlaps
Nickel (Ni)
0 – 2%
1 – 2%
Falls within
Niobium (Nb)
0 – 0.5%
0.4 – 2%
Overlaps

0 – 1.5%
0%
Falls within
Chromium (Cr)
0 – 3%
1 – 2%
Falls within
Silicon (Si)
0 – 3%
0%
Falls within
Aluminum (Al)
0 – 1%
0.5 – 1.5%
Overlaps
Manganese (Mn)
0 – 1%
0.25 – 3% 
Overlaps
Boron (B)
0 – 0.25%
0.001 – 0.02%
Falls within
Carbon (C)
0 – 0.1%
0 – 0.1%
Falls within
Iron (Fe)
Remainder
Balance
Meets limitation
Impurities
Up to 1%
Essentially 0%*
Falls within

Shaded area is “at least one of” see [Claim 9].
*While the total amount of “impurities” is not disclosed, it is interpreted to be essentially 0%. Further, while Mo, Ti, and W may be added, they are not required by Deevi.

Deevi further teaches that the method of making the alloy includes the steps of [0022, bottom];
Hot rolling at 1100°C, which falls within the claimed range of “above 700°C”, to a thickness of 0.08 in (2.032 mm), which falls within the claimed range of D1 in claim 2
Quenching, wherein the quenching can be performed with an ice brine quench [0022] (meeting the claimed limitation of quenching from above 700°C to below 200°C). 
Cold rolling the sheet to about 0.03 inches (0.762 mm), which falls within the claimed range of D2 in claim 3. Also meeting the claimed limitation of reducing the thickness of the strip from D1 to D-2 by cold rolling in claim 5. 

Deevi teaches that the sheet can be cold-rolled to a thickness of 0.002 – 0.03 in (0.051 – 0.762 mm), which overlaps with D2 and D3 (claims 3 and 4, respectively) but does not explicitly teach the thickness of the sheet following each cold-rolling stage with intermediate annealing. Deevi does not explicitly teach casting and solidifying in a vacuum. 

Foster teaches a method of forming a CoFe magnetic cast alloy using multi-stage cold-working in order to obtain a desired final texture of the sheet [Abstract]. Foster further teaches the steps of hot rolling to 0.08 in (similar to the step of Deevi), cold-rolling to 0.025 inch (similar to the step of Deevi), followed by an intermediate annealing at 850°C (similar to the step of Deevi), followed by an additional step of cold rolling to 0.011 – 0.012 in (0.2794 – 0.3048 mm) [Col 6, “Process 2”]. Foster also teaches that the final reduction from cold-rolling should be at a reduction rate of at least 75%, which overlaps with the claimed range (80% or less), which overlaps with the claimed range. Foster further teaches melting and casting using vacuum technology in order to attain a desired purity, which helps form the desired final texture [Col 3, line 41 – 45].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the cold-rolling with the intermediate annealing, as taught by Deevi, and applied to resulting cold-rolling thickness and reduction percentage as taught by Foster to achieve predictable results. A person of ordinary skill in the art would have a reasonable expectation of success given that Deevi and Foster are in the same field of endeavor (i.e. CoFe magnetic alloy castings). That is, it would have been 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the casting and molding (i.e. solidification) of Deevi and used vacuum technology as taught by Foster in order to reduce impurities and help attain the desired texture. Given that Deevi and Foster are in the same field of endeavor (i.e. CoFe magnetic alloy castings), a person of ordinary skill in the art would have a reasonable expectation of success in achieving the benefits disclosed by Foster. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Deevi in view of Foster does not explicitly teach that the intermediate annealing is a continuous process.
Waeckerle teaches a method for producing a Co-Fe alloy with a similar composition [0013] by casting, hot-rolling, and cold-rolling, in which the alloy undergoes continuous annealing after cold-rolling [0034]. Waeckerle further teaches that a running/continuous annealing treatment, contrary to a static treatment can produce strips that have comparable mechanical and magnetic properties and additionally have an increased ductility so that the strips can be stacked to form components [0040]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Foster and made the intermediate annealing continuous as taught by Waeckerle in order to improve the ductility of the sheets/strips while still maintaining comparable mechanical and magnetic properties. 


Regarding claims 4 and 6, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Foster teaches that the final cold-rolling reduces the thickness of the sheet to 0.011 – 0.012 in (0.2794 – 0.3048 mm) [Col 6, “Process 2”], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Furthermore, Foster teaches that the reduction of thickness from 0.025 – 0.03 in (0.635 – 0.762 mm) (interpreted as “D2”) to 0.011 – 0.012 in (0.2794 – 0.3048 mm) (interpreted as “D3”) is performed by cold-rolling [Col 6, “Process 2”] (meeting the claimed limitation of claim 6).

Regarding claims 9, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. While Deevi does not explicitly teach performing a bend test after intermediate annealing, given that “an alternating bend test” could include bending the sheet at a very small angle (for example bending the sheet at 1°), by broadest reasonable interpretation, there is a reasonable expectation to a person of ordinary skill in the art that the sheet after intermediate annealing in the method of Deevi in view of Foster and Waeckerle could be bent at least 20 times without breaking. 

Regarding claims 10 – 12, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Waeckerle teaches that the continuous annealing should be at a passing speed of 7 – 40 m/min, which overlaps with the claimed range of claim 10 [0035] and should be from a time of 0.5 – 10 min, which overlaps with the claimed range of clam 11 [0035]. Deevi teaches that intermediate annealing can take place between a temperature of 850 – 1000°C, which overlaps with the claimed range of claims 11 and 12 [0059; Table 2a, “Dual heat treatment”]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 13, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. While Deevi does not explicitly teach the phase structure of the microstructure, Deevi shows a Co-Fe equilibrium which shows that when the amount of cobalt is around 35 – 65 atomic% the alloy forms a mixed phase of alpha-cobalt and gamma-iron and when cooled forms an alpha phase [See Fig 1]. Further still, given that the Co-Fe alloy of Deevi is heated to a temperature above 985°C during hot-rolling and then is rapidly quenched in an ice brine quench, there is reasonable expectation that at least some gamma-iron phase would remain and that the remainder of the alloy phase would be alpha (as shown by Fig 1, equilibrium chart) [Fig 1]. Therefore, there is a reasonable expectation to an ordinarily skilled artisan that the alloy produced by Deevi in view of Foster and Waeckerle would have a mixed structure comprising gamma-fractions in an alpha-matrix. 

Regarding claims 14, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Deevi teaches that following intermediate annealing the sheet can be cooled in air [0059; Table 2a, “Dual heat treatment”] (meeting the claimed limitation of cooling in a gaseous medium to a temperature below 200°C).

Regarding claims 15 and 24, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Deevi does not explicitly teach that the intermediate annealing is performed in a dry hydrogen atmosphere. 
Foster teaches that annealing of the CoFe alloy should be done in a protective atmosphere and teaches that an atmosphere of hydrogen with a dew point of -40°C is preferred as the protective atmosphere [Col 3, 65 – 67 through Col 4, line 1 – 2]


Regarding claims 18 – 20, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Deevi teaches that the alloy can be formed into a sheet and layered to form a laminated article [0018]. However, Deevi does not explicitly teach forming a sheet from a strip by punching.
Waeckerle teaches the alloy can be cut by punching using industrial cutting systems [0086] and can be stacked to form magnetic yokes and other magnetic components [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Foster and Waeckerle and cut the alloy by punching and then stacked the cut strips to form a magnetic component as taught by Waeckerle. Given that Deevi and Waeckerle are in the same field of endeavor, and that Deevi teaches that the alloy can be used to form laminated articles [0018], a person of ordinary skill in the art would have a reasonable expectation of success. 

Regarding claims 21, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Deevi teaches that the alloy can be age hardened at a temperature range of 400 – .


Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US2004/0089377) in view of Foster (US 3,868,278) in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021), as applied to claim 1 above, in further view of Gautard (“50-50 CoFe Alloys: magnetic and mechanical properties”, NPL, 1996)

Regarding claims 7 – 8, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 1. Deevi does not explicitly teach the grain size following intermediate annealing. 
Gautard teaches information related to 50-50 Co-Fe alloys [Abstract] Gautard teaches a heat treatment and shows the resulting grain size from the heat treatment, including grain sizes down to approximately 7 µm [Fig 1]. Gautard teaches that as the grain size decrease in size, the coercive force of the CoFe alloy increases [Fig 1; page 1, right col, 1st paragraph]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Foster and Waeckerle and controlled the grain size, including after intermediate annealing, to be as small as possible (i.e. below 10 µm). As taught by Gautard, the coercivity and grain size of CoFe alloys share an inverse relationship and therefore, an ordinarily skilled artisan would be motivated to minimize the grain size in order to maximize the coercive force of the alloy. Optimization of a result-effective variable is a prima facie case of obviousness (See MPEP 2144.05 II A). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).



Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US2004/0089377) in view of Foster (US 3,868,278) in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021), as applied to claim 21 above, in further view of Ackermann (US 3,634,072, cited in IDS 8/16/2021)
	
Regarding claims 22 – 23, Deevi in view of Foster and Waeckerle teaches the invention as applied above in claim 21. Deevi does not explicitly discuss the grain growth during the age hardening treatment. 
Ackermann teaches a CoFe based alloy highly similar to the composition of Deevi [Abstract]. Ackermann further discloses that the alloy is heated to or below 1,650°F (898.88°C), which is the ferrite-austenite transformation temperature, which therefore inhibits the grain growth [Col 2, 43 – 47]. Ackermann further discloses that grain growth results in embrittlement of the alloys [Col 1, line 21 – 26] and consequently loss in ductility [Col 3, line 1 – 2]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Foster and Waeckerle and controlled the age hardening treatment of 400 – 700°C to at or below the ferrite-austenite transformation temperature. As taught by Ackermann, ensuring that the heating of the alloy to a temperature at or below the transformation temperature prevents grain growth which results in embrittlement and consequently loss of ductility of the alloy. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,146,474 – Alloy with similar composition that undergoes hot-rolling, cold-rolling, and annealing
US 5,501,747 – Similar alloy that undergoes annealing and final annealing that results in high-strength and ductility due to resistant grain growth.
US 3,695,944 – Similar alloy that is resistant to grain growth


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738